DETAILED ACTION
This is an Office action based on application number 14/402,267 filed 19 November 2014, which is a national stage entry of PCT/KR2012/011388 filed 24 December 2012, which claims priority to KR 10-2012-0055636 filed 24 May 2012. Claims 1, 12-16, and 21-24 are pending. Claims 2-11 and 17-20 are canceled.
Amendments to the claims, filed 8 October 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 24 recites the limitation “wherein said photoinitiator comprises benzyl dimethyl ketone” in lines 1-2. There is insufficient support for such a photoinitiator in Applicant’s original disclosure. Instead, the original disclosure provides support for a photoinitiator selected from benzoin initiators including benzyl dimethyl ketal (emphasis added; see Specification at page 6, line 18). It is believed that the recited “benzyl dimethyl ketone” is a typographical error; therefore, for the purposes of compact prosecution, the claim is considered to recite a photoinitiator comprising benzyl dimethyl ketal.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 12, 14-17, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishioka et al. (US Patent Application Publication No. US 2004/0191509 A1 (Kishioka 509) in view of Kishioka et al. (US Patent Application Publication No. US 2008/0281047 A1) (Kishioka 047) and Ellis et al. (US Patent Application Publication No. US 2005/0095370 A1) (Ellis).

Regarding instant claim 1, Kishioka 509 discloses a pressure-sensitive adhesive sheet that is used in sticking and fixing a touch panel (page 1, paragraph [0001]). Kishioka 509 further discloses that the pressure-sensitive adhesive sheet is an 1-18- alkyl ester) (page 5, paragraph [0054]), wherein a specific example is 2-ethylhexyl (meth)acrylate (i.e., 2-ethylhexyl acrylate or 2-ethylhexyl methacrylate) (page 5, paragraph [0055]). Kishioka 509 further discloses that in the acrylic polymer, a copolymerizable monomer with the (meth)acrylic acid C1-18 alkyl ester is used to sufficiently promote the crosslinking of the acrylic polymer (page 5, paragraph [0056]), wherein said copolymerizable monomer is preferably a hydroxyl-group containing monomer selected from 2-hydroxyethyl (meth)acrylate (i.e., 2-hydroxyethyl acrylate or 2-hydroxyethyl methacrylate) (page 5, paragraphs [0057-0058]). Kishioka 509 further discloses that the copolymerizable monomer is not more than 50% by weight based on the whole amount of the monomer components and the (meth)acrylic acid C1-18 alkyl ester is 50% by weight or more based on the whole amount of monomer components (page 6, paragraph [0061]). Therefore, the hydroxyl-group containing monomer is present in an amount of less than 100 parts by weight based on 100 parts by weight of the (meth)acrylic acid C1-18 alkyl ester (i.e., 50% of each of a (meth)acrylic acid C1-18 alkyl ester and a hydroxyl-containing monomer leads to 100 parts by weight of the hydroxyl-containing monomer when the amount of the (meth)acrylic acid C1-18 alkyl ester is normalized to 100 parts by weight); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05. Kishioka 509 teaches that the term "(meth)acrylate" refers to "acrylate and/or methacrylate" (page 5, paragraph [0057]).
[0062-0063]. Said crosslinking agent meets the claimed curing agent since it is added to the acrylic polymer to promote curing of said polymer by crosslinking; furthermore, Applicant discloses that a curing agent may include isocyanates (see Specification at page 7, lines 2-8). Kishioka 509 further discloses that the polyfunctional isocyanate (i.e., the curing agent) is present in a preferably amount of from 0.05 to 15 parts by weight based on the foregoing polymer (i.e., acrylic polymer) (page 6, paragraph [0065]). Kishioka 509 discloses the (meth)acrylic acid C1-18- alkyl ester is 50% by weight or more based on the whole amount of monomer components (page 6, paragraph [0061]); therefore, when the amount of (meth)acrylic acid C1-18 alkyl ester is normalized to 100 parts by weight, the amount of polyfunctional isocyanate is less than 30 parts by weight; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP §2144.05.
	Kishioka 509 further discloses a photoinitiator in an amount of from 0.005 to 10 parts by weight based on 100 parts by weight of the whole amount of monomers (page 6, paragraphs [0059-0060]). Kishioka 509 discloses the (meth)acrylic acid C1-18 alkyl ester is 50% by weight or more based on the whole amount of monomer components (page 6, paragraph [0061]); therefore, the when the amount of (meth)acrylic acid C1-18 is normalized to 100 parts by weight, the amount of photoinitiator is 0.01 to 20 parts by weight; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	However, Kishioka 047 discloses a pressure sensitive adhesive suitable used in a touch panel (page 6, paragraph [0081]), wherein said pressure sensitive adhesive comprises an acrylic polymer (page 2, paragraph [0024]). Kishioka 047 discloses that said acrylic polymer comprises 50% by weight or more of a (meth)acrylic acid C4-12- alkyl ester based on the total weight of the monomers (page 2, paragraph [0029]) and a copolymerizable monomer selected from isobornyl (meth)acrylate (i.e., isobornyl acrylate or isobornyl methacrylate) in an amount less than 40 parts by weight based on 100 parts by weight of the total components (page 3, paragraphs [0032-0033]). Therefore, the amount of the isobornyl (meth)acrylate is 80 parts by weight or less based on 100 parts by weight of the (meth)acrylic acid C4-12 alkyl ester (i.e., 40% isobornyl (meth)acrylate and 50% of a (meth)acrylic acid C4-12 alkyl ester leads to 80 parts by weight isobornyl (meth)acrylate when the amount of (meth)acrylic acid C4-12 alkyl ester is normalized to 100 parts by weight); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Kishioka 047 teaches that when a copolymerizable monomer selected from isobornyl (meth)acrylic is added to an acrylic polymer, it modifies the glass transition temperature of said acrylic polymer into a range where said acrylic polymer is effective as a pressure-sensitive adhesive (page 3, paragraph [0032]).
[0024]) (i.e., a silicone coupling agent). Kishioka 047 teaches that the addition of the silane coupling agent improves adhesiveness to certain substrates and the preservation of stability of the produced pressure sensitive adhesive (page 5, paragraph [0068]). Kishioka 047 further teaches the amount of silane coupling agent is 0.01 by weight or more but less than 1.0 parts by weight based on 100 parts by weight of the acrylic polymer (page 5, paragraph [0067]) (i.e., at least 0.02 to 2.0 parts by weight based on 100 parts by weight of the alkyl acrylic acid ester monomer when the alkyl acrylic acid is at least 50% by weight of the total monomer components).
	Ellis further discloses pressure-sensitive adhesives (page 1, paragraph [0001]) comprising monomers including 2-ethylhexylacrylate and isobornyl acrylate (page 2, paragraph [0021]). Ellis teaches that the molecular weight of the adhesive is optimized because low molecular weight components degrade the performance of the pressure-sensitive adhesive (page 4, paragraph [0051]). Ellis further discloses the composition comprises a chain transfer agent to control the molecular weight of the polymer (i.e., a molecular weight regulator) in an amount of 0 to about 1 wt.% based on the total weight of the mixture (page 5, paragraph [0062]) (i.e., 0 to about 2 parts by weight based on 100 parts by weight of the alkyl acrylic ester monomer when the alkyl acrylic ester monomer is at least 50% by weight of the total monomer components).
	Ellis further teaches that the pressure-sensitive adhesive composition comprises a free-radical radiation polymerization initiator such that the composition can be radiation curable, wherein the free-radical radiation polymerization initiator is a 
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, having the teachings of the prior art before him or her, to modify the acrylic polymer of the acrylic pressure sensitive adhesive of Kishioka 509 by copolymerizing the isobornyl acrylate in an amount less than 80 parts by weight based on 100 parts by weight of the (meth)acrylic acid C1-18 alkyl ester as disclosed by Kishioka 047. The motivation for doing so would have been to control the glass transition temperature of the acrylic polymer so that it can properly express pressure-sensitive adhesiveness. Further, it would have been obvious to add the silane coupling agent of Kishioka 047 in the specified amount to the adhesive of Kishioka 509. The motivation for doing so would have been that the silane coupling agent improves adhesiveness to certain substrates and improves the preservation stability of the adhesive compound. Furthermore, it would have been obvious to add the chain transfer agent of Ellis in the amount prescribed in order to control the molecular weight of the adhesive such that said adhesive exhibits optimal performance. Further, it would have been obvious to replace the photoinitiator of Kishioka 509 with the benzyl ketal photoinitiator of Ellis as the photoinitiator. The motivation for doing so would have been that the benzyl ketal is an art-recognized photoinitiator for the production of acrylate-monomer containing adhesives. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Kishioka 047 and Ellis with Kishioka 509 to obtain the invention as specified by the instant claims.

Regarding instant claim 12, Kishioka 509 further discloses an adhesive film comprising an adhesive layer formed of the adhesive composition (FIG. 1A) comprising  [0069]).

Regarding instant claim 14, Kishioka 509 further discloses the adhesive wherein the adhesive layer has a preferably thickness from 5 to 30 µm (page 7, paragraph [0070]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 15 and 16, Kishioka 509 further discloses a touch panel comprising the adhesive layer formed of the adhesive composition (page 1, paragraph [0001]), wherein said touch panels are used in mobile phones and PDA terminals (i.e., electronic apparatus) (page 1, paragraph [0002]).

Regarding instant claims 21 and 22, the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would necessarily conclude that the composition embodied by the prior art necessarily has the same properties as the composition of the claims, i.e., the viscosity and haze. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishioka 509 in view of Kishioka 047 and Ellis as applied to claims and 12 above, and further in view of Tran et al. (US Patent Application Publication No. US 2011/0286929 A1) (Tran).

Regarding instant claim 13, Kishioka 509 in view of Kishioka 047 and Ellis discloses the adhesive composition for a touch panel and the adhesive film comprising the adhesive layer and the release liners disposed on both sides of the adhesive layer.
	Kishioka 509 in view of Kishioka 047 and Ellis does not explicitly disclose specific release liners having different release forces.
	However, Tran discloses an adhesive layer comprising release layers disposed on both sides of said adhesive layer wherein different release liners are used for each side such that one side is removed more readily than the other (page 12, paragraph [0095]).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the release liners of Kishioka 509 in view of Kishioka 047 and Ellis with the different release liners of Tran. The motivation for doing so would have been to make one release sheet more readily removable than the other; furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Tran with Kishioka 509 in view of Kishioka 047 and Ellis to obtain the invention as specified by the instant claim.

Claim 21 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishioka 509 in view of Kishioka 047 and Ellis as applied to claims 1 and 12 above, and further in view of Ha et al. (US Patent Application Publication No. US 2011/0159283 A1) (Ha).

Regarding instant claim 21, Kishioka 509 in view of Kishioka 047 and Ellis discloses the adhesive composition for the touch panel and the adhesive film comprising the adhesive layer.
	Kishioka 509 in view of Kishioka 047 and Ellis does not explicitly disclose a viscosity from 1,000 cPs to 2,000 cPs.
	However, Ha discloses an adhesive composition including a (meth)acrylic copolymer (Abstract) having a viscosity of about 1,000 to about 50,000 cps at 25º C, which helps ensure that the adhesive composition exhibits physical properties suitable for coating (pages 3-4, paragraph [0052]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to modify the viscosity of 
	Therefore, it would have been obvious to combine Ha with Kishioka 509 in view of Kishioka 047 and Ellis to obtain the invention as specified by the instant claims.

Claim 22 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishioka 509 in view of Kishioka 047 and Ellis as applied to claims 1 and 12 above, and further in view of Takahira et al. (US Patent No. US 6,299,975 B1) (Takahira).

Regarding instant claim 22, Kishioka 509 in view of Kishioka 047 and Ellis discloses the adhesive composition for the touch panel and the adhesive film comprising the adhesive layer.
	Kishioka 509 in view of Kishioka 047 and Ellis does not explicitly disclose a haze of 0.5% or less.
	However, Takahira discloses a pressure-sensitive adhesive sheet comprising a (meth)acrylic acid alkyl ester, said alkyl group having 2 to 14 carbon atoms (Abstract). Takahira further discloses the pressure-sensitive adhesive sheet has a haze value of 1% or less, and preferably 0.5% or lower so that said pressure-sensitive adhesive sheet has excellent transparency (col. 7, line 64 to col. 8, line 7).

	Therefore, it would have been obvious to combine Takahira with Kishioka 509 in view of Kishioka 047 and Ellis to obtain the invention as specified by the instant claims.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishioka 509 in view of Kishioka 047 and Ellis as applied to claims 1 and 12 above, and further in view of Kishioka et al. (US Patent Application Publication No. US 2002/0098352 A1) (Kishioka 352).

Regarding instant claim 23, Kishioka 509 in view of Kishioka 047 and Ellis discloses the adhesive composition for the touch panel and the adhesive film comprising the adhesive layer. Kishioka 509 further discloses that the thickness of the pressure-sensitive adhesive layer is not particularly limited (page 7, paragraph [0070]).
	Kishioka 509 in view of Kishioka 047 and Ellis does not explicitly disclose the adhesive layer has a thickness from 100 µm to 350 µm.
	However, Kishioka 352 disclose a pressure-sensitive adhesive composition comprising as a main component an acrylic polymer (Abstract). Kishioka 352 further discloses the thickness of a pressure-sensitive adhesive layer is set so long as the handling properties are not deteriorated, but in general ranges from about 5 to 500 µm prima facie case of obviousness exists.”  See MPEP § 2144.05.
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to modify the thickness of the adhesive film of Kishioka 509 in view of Kishioka 047 and Ellis to the range disclosed by Kishioka 352. The motivation for doing so would have been to preserve the handling properties of the produced pressure-sensitive adhesive layer.
	Therefore, it would have been obvious to combine Kishioka 352 with Kishioka 509 in view of Kishioka 047 and Ellis to obtain the invention as specified by the instant claims.

Claim 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishioka 509 in view of Kishioka 047 and Ellis as applied to claim 1 above, and further in view of Takarada et al. (US Patent Application Publication No. US 2011/0112249 A1) Takarada).

Regarding instant claim 24, Kishioka 509 in view of Kishioka 047 and Ellis discloses the adhesive layer and composition comprising a benzyl ketal (i.e., a benzoin initiator), as cited in the rejection above.
	Kishioka 509 in view of Kishioka 047 and Ellis does not explicitly disclose the specific photoinitiator of the claim. Examiner’s note: as discussed in the 35 U.S.C. §112 (pre-AIA ), first paragraph, rejection above, the benzyl dimethyl ketone of the 
	However, Takarada discloses a pressure-sensitive adhesive sheet comprising an acrylic pressure-sensitive adhesive layer (Claim 2). Takarada further discloses that in producing the acrylic polymer, a photopolymerization is used, wherein the photopolymerization initiator includes ketal photoinitiators including benzyl dimethyl ketal (pages 6-7, paragraphs [0058-0060]).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the benzyl dimethyl ketal photopolymerization initiator of Takarada as the photopolymerization initiator in the adhesive composition of Kishioka 509 in view of Kishioka 047 and Ellis. The motivation for doing so would have been that Takarada establishes benzyl dimethyl ketal as an art recognized photoinitiator for the production of acrylic pressure-sensitive adhesives. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Takarada with Kishioka 509 in view of Kishioka 047 and Ellis to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the pre-AIA  35 U.S.C. §103(a), the grounds of rejection are altered to address Applicant’s amendments. However, Applicant’s arguments are unpersuasive.
Applicant primarily contends that the instant claims are focused on a highly preferred embodiment of Applicant’s invention. As such, Applicant contends that the data provided in the original disclosure shows unexpected results attributed to the claimed invention that are not reflected in the prior art. Applicant argues that while the prior art discloses aspects of the claimed composition, the prior art only describes the claimed invention as elements picked from broadly disclosed lists of elements in amounts that overlap or include the narrower ranges recited by the claims. Applicant alleges that the data presented in the original disclosure show that examples within the scope of the claims exhibit beneficial properties, whereas comparative examples outside the scope of the claims allegedly demonstrate inferior results.
	Applicant’s arguments are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). While Applicant’s data is substantial, in order for said data to show, persuasively, unexpected results, it needs to be commensurate in scope with the claims. In the instant case, the examples provided in the data require a specific coupling agent, a specific photoinitiator, a specific molecular weight regulator, and an adhesive sheet formed to a specific thickness. The claims, however, are drawn to any silicone coupling agent, any benzoin photoinitiator, any molecular weight regulator, and any thickness. There is no discussion or appreciation that the pressure adhesive 
Applicant, further, specifically traverses the disclosure of the Kishioka 509. Specifically, Applicant argues that while Kishioka 509 discloses an amount of 2-hydroxyethyl acrylate in an amount of not more than 50% by weight based on the whole amount of monomer components (i.e., less than 100 parts by weight of hydroxyethyl acrylate based on 100 parts by weight of a 2-ethylhexyl (meth)acrylate), Applicant contends that the Office ignores the fact that claim 1 specifies an amount of 2-hydroxyethyl acrylate to 40-60 parts by weight based on 100 parts by weight of 2-ethylhexyl acrylate. Further, Applicant argues that the Office ignores the data provided in the original disclosure, wherein it is demonstrated that that amounts of 2-hydroxyethyl acrylate exceeding the claimed range demonstrate inferior properties.
	Applicant’s arguments are unpersuasive. First, as discussed above, the data provided in the original disclosure is not commensurate in scope with the claims because the scope of the data is much narrower in terms of form and composition. Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)(II). In the instant case, the Comparative Examples only provide evidence for amounts of 2-hydroxyethyl acrylate exceeding the claimed range or not present at all. There is no evidence in the original disclosure showing that amounts of 2-hydroxyethyl acrylate greater than 0% but less than 40% do not exhibit the alleged unexpected results. Further, while it is recognized that Applicant has 
Applicant further traverses the disclosure of the Kishioka 047 reference. Specifically, Applicant argues that while Kishioka 047 discloses an amount of isobornyl acrylate that may overlap with the claimed range, the claimed range of isobornyl acrylate (i.e., 40 to 70 parts by weight) is critical and relies on the data provided by the original disclosure to demonstrate such criticality.
	Applicant’s arguments are unpersuasive. Again, as discussed above, the data provided in the original disclosure is not commensurate in scope with the claims because the scope of the data is much narrower in terms of form and composition. Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)(II). In the instant case, the Comparative Examples only provide evidence for amounts of isobornyl acrylate exceeding the claimed range (i.e., Comparative Example 2) or not present at all (i.e., Comparative Examples 3, 8, and 10). There is no evidence in the original disclosure showing that amounts of isobornyl 
Applicant further traverses the disclosure of the Ellis reference. Specifically, Applicant contends that impermissible hindsight reconstruction is used to calculate an amount of molecular weight regulator that is used to reject the claims.
	Applicant’s argument is unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Ellis is analogous to the instant invention and the other prior art references of record; furthermore, Ellis provides a rationale for controlling the molecular weights of the acrylic pressure-sensitive adhesive compositions would degrade adhesive performance. Therefore, one of ordinary skill in the art would be motivated to optimize the molecular weight of the acrylic pressure-sensitive adhesive by the use of an optimized amount of chain transfer agent/molecular weight regulator.

Applicant further contends that the Examiner has disregarded the limitations reciting the storage modulus set forth in the claims by stating that the prior art composition is substantially identical to that of the claims. Applicant argues that this is 
	Applicant’s contention that the prior art combination has contorted or flawed logic is unpersuasive as the prior art combination addresses all the limitations of the claims with appropriate motivation statements to combine such references. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        1/12/21